McGrath, J.
This is a bill by certain tax-payers of the *510village of Frankfort against tbe trustees and officers of said village, to restrain tbe payment of moneys under a contract entered into in May, 1890, by the council, with George L. Davis, trustee, for a water supply to said village. After the execution of said contract a corporation was formed, which succeeded to all the rights of said George L. Davis under said contract.
The bill, is fatally defective, in that neither said Davis nor said corporation, so succeeding to his rights, is made a party defendant thereto. All the parties in interest, and whose rights may be affected, ought to be made parties. Jenn. Oh. Pr. 21, 22; Puter. PI. & Pr. (Mich.) 37. The other parties to the contract in question would not be concluded by any decree herein, and the village, in case of a decree against it, would be subject-to still further litigation.
The decree of the court below, dismissing the bill, is affirmed, with costs to defendants.
The other Justices concurred.